                             United States District Court
                           Western District of North Carolina
                                  Asheville Division

      BRIAN L. MARTIN, JR.,            )             JUDGMENT IN CASE
                                       )
              Plaintiff,               )               1:18-cv-278-FDW
                                       )
                 vs.                   )
                                       )
     KENNITH LASSITER, et al,          )
          Defendant(s).                )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s October 18, 2018 Order.

                                               October 18, 2018
